department of the treasury internal_revenue_service washington d c date number release date uil cc dom it a 01radesilets wta-n-119948-99 memorandum for elaine tinker new england district revenue_agent group from george j blaine chief branch income_tax and accounting cc dom it a subject sec_6039 this responds to your memorandum dated date posing five questions about sec_6039 of the internal_revenue_code code discussion initially sec_6039 of the code required that every corporation make a return to the internal_revenue_service service in connection with the transfer or recordation of transfer of a share of stock acquired by any person pursuant to their exercise of a qualified_stock_option or a restricted_stock_option this return requirement was repealed through an amendment to the code effected by p l effective date in addition to repealing the return requirement the amendment added a written_statement requirement refined by p l effective date sec_6039 treatment of incentive_stock_option plans currently sec_6039 of the code requires a corporation to furnish a statement in connection with the transfer of stock acquired by an employee of the corporation pursuant to his or her exercise of a sec_422 incentive_stock_option the corporation must furnish the written_statement to the employee upon the transfer of legal_title of the stock to the employee the employee’s exercise of his or her option to acquire stock pursuant to the incentive_stock_option plan does not trigger the sec_6039 statement requirement rather the corporation is required to provide the written_statement to the employee only when the corporation actually transfers legal_title to such stock to the employee wta-n-119948-99 sec_6039 treatment of employee stock_purchase_plans currently sec_6039 of the code requires a corporation to furnish a statement in connection with the transfer of stock acquired by an employee of the corporation under a sec_423 employee_stock_purchase_plan the corporation must furnish a written_statement to the employee upon the transfer of legal_title to the stock to such employee sec_6039 clarifies that the written_statement is required for the first transfer of legal_title to the stock acquired under sec_6039 for example in some cases an employee acquires stock under sec_423 but does not immediately take legal_title to the stock rather a transfer agent of the corporation or a nominee agent holds the stock on behalf of the employee in those cases where the employee does not take legal_title but directs the agent holding the stock to transfer legal_title to another party eg a bona_fide purchaser the corporation must furnish a written_statement to the employee upon that first transfer of legal_title to the stock form requirements of the written_statement sec_6039 requires that the written_statement which is to be provided to the employee by the corporation must be furnished in such manner and must set forth such information as the secretary may by regulations prescribe the secretary has prescribed the form and content of the required statement in sec_1_6039-1 through and b i through v we address your questions in order conclusion sec_1 sec_6039 pertains to the transfer of legal_title of stock acquired by an employee pursuant to his or her exercise of a sec_422 stock_option sec_6039 pertains to the first transfer of legal_title of stock acquired by an employee under a sec_423 employee_stock_purchase_plan sec_6039 no longer requires that a corporation file an information_return in connection with the transfer or recordation of a transfer of a share of stock however sec_6039 continues to require a corporation to issue a written_statement in connection with such transfer or recordation private_letter_ruling attached follows sec_1_6039-1 and is consistent with the statute’s written_statement requirement sec_6039 of the code explains that the written_statement requirement applies only to the corporation’s first transfer of legal_title to the stock acquired by an employee under sec_423 the written_statement requirement does not apply to the wta-n-119948-99 transfer of the stock to the corporation’s transfer agent or a nominee agent on behalf of the employee forms and no longer exist a statement prepared by the corporation its transfer agent or a nominee agent containing the information specified in sec_1_6039-1 through and b i through v is sufficient to meet the written_statement requirement the penalty for the failure to provide a statement under section sec_6039 of the code is found at sec_301_6678-1 such penalty is to be paid_by the person who fails to furnish the statement the amount of the penalty is dollar_figure for each statement not so furnished with the total amount imposed on the delinquent person for all such failures during a calendar_year not to exceed dollar_figure the corporation is subject_to the penalty regardless of whether it transfers legal_title to the stock directly or through its transfer agent or a nominee agent if you have any questions please do not hesitate to contact robert a desilets jr irs badge at
